DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Original Claims 1–16 filed 01/10/2020 are recognized as cancelled and replaced with new Claims 17–26 filed 01/10/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adato et al (US PG PUB 2019/0149725).
Regarding Claim 17, Adato et al teach a system (system 100; Fig 1 and ¶ [0126]-[0127]), comprising: a retail store (retail stores 105; Fig 1 and ¶ [0126]), comprising: a server having a processor and a memory (computer-based system 100 has memory and includes an image processing unit 130 that is connected to network computing resource server 135; Fig 1 and ¶ [0126]-[0127]); a communication network (communications network 150; Fig 1 and ¶ [0126]-[0127]); and a database in (database 140 is connected to server 135 for electronic communication via the communications network 150; Fig 1 and ¶ [0126]-[0127]), wherein the server includes: an electronic product recognizer that receives a segmented image from a camera of an electronic mobile device, the segmented image including a plurality of segments (image 1300 acquired by capturing devices 125 are processed by image processing unit 130 including image segmentation towards object detection and product identification; Figs 1, 13A, 13B and [0127], [0133], [0252]-[0254]); performs an image recognition using each of the plurality of segments to identify the product in each of the plurality of segments (image 1300 segmentations are analyzed for product identification; Figs 11E, 13A, 13B and [0238]-[0239], [0252]-[0254]); and outputs one or more recognized products identified in the image recognition, wherein the one or more recognized products identified in the image recognition are sent to a user device communicable with the server via the communication network, the server configured to cause one or more stickers to be displayed on the user device (different products identified by the image processing unit 130 are output through the server 135 to the communications network 150 and presented to user 120 on an output device 145D including display of the product list detail 1154; Figs 1, 11E and [0133], [0238]-[0239]).  
Regarding Claim 18, Adato et al teach the system of claim 17 (as described above), wherein the system includes a plurality of user devices electronically connected to the communication network (multiple users 120 connect to the system 100 communications network 150 through the server 135 on computer output devices 145D; Figs 1, 4B and ¶ [0133], [0141], [0153], [0247]).  
Regarding Claim 19, Adato et al teach the system of claim 17 (as described above), wherein the electronic product recognizer performs the image recognition with a greater than 95% confidence (the image processing unit 130 determines a confidence levels in identifying the product with the confidence level compared to a confidence threshold level, which can be set to a high confidence by the user equivalent to greater than 95% confidence; [0124]-[0125], [0257]-[0259]).  
(the products identified by the image processing unit 130 are displayed in the product list detail 1154 on output device 145D; Figs 1, 11E and [0133], [0238]-[0239]).  
Regarding Claim 21, Adato et al teach the system of claim 17 (as described above), wherein the one or more stickers are displayable on the user device as overlaid on the captured image (inventory indicator information of products available, that are displayed in the product display area 1154, may also be overlaid on the image display area 1152; Fig 42A, 46D and ¶ [0759], [0808]).  
Regarding Claim 22, Adato et al teach the system of claim 21 (as described above), wherein the one or more stickers are overlaid on the captured image and connected to a corresponding one of the one or more recognized products (inventory indicator information of products available, that are displayed in the product display area 1154, may also be overlaid on the image display area 1152 and in proximity to an identifies of the product; Fig 42A, 46D and ¶ [0759], [0808]).

Regarding Claim 23, Adato et al teach a computer-implemented method of augmenting a user's shopping experience via an electronic mobile device including a mobile application that is loadable onto the electronic mobile device having a display screen and a camera, the mobile application permitting the user to electronically capture one or more images using the camera and have the one or more images displayed on the display of the user device (method 1700 for identifying products in a retail store based on image analysis of captured images of a store area for a user 120 using a mobile capturing device 125 with a camera and display on output device 145D; Figs 1, 17 and ¶ [0126]-[0127], [0337]-[0347]), the method comprising: receiving, by a server, a segmented image from the camera of the electronic mobile device, the video stream including a plurality of segments (at steps 1703 and 1705, the image processing unit 130 receives images captured by the mobile capturing device 125D via the server 135 over the network 150 and will apply image segmentation analysis; Figs 1, [0126]-[0127], [0339]); performing an image recognition using each of the plurality of segments to identify the product in each of the plurality of segments (at steps 1709, 1711 or 1715, 1717, image analysis is performed for product identification in the image segments; Figs 1, 13A, 13B, 17 and [0127], [0133], [0252]-[0254], [0342]-[0343]); outputting, from the server, one or more recognized products identified in the image recognition (different products identified by the image processing unit 130 are output through the server 135 to the communications network 150 and presented to user 120 on an output device 145D including display of the product list detail 1154; Figs 1, 11E and [0133], [0238]-[0239]); and overlaying a sticker on the segmented image, the sticker being displayed on the display screen of the electronic mobile device (inventory indicator information of products available, that are displayed in the product display area 1154, may also be overlaid on the image display area 1152 and in proximity to an identifies of the product; Fig 42A, 46D and ¶ [0759], [0808]).  
Regarding Claim 24, Adato et al teach the computer-implemented method of claim 23 (as described above), wherein the method has an confidence greater than at or about 95% (the image processing unit 130 determines a confidence levels in identifying the product with the confidence level compared to a confidence threshold level, which can be set to a high confidence by the user equivalent to greater than 95% confidence; [0124]-[0125], [0257]-[0259]).  
Regarding Claim 25, Adato et al teach the computer-implemented method of claim 23 (as described above), wherein the electronic mobile device is connected in electronic communication with the server via a communication network of a retail store, the electronic mobile device being physically located at the retail store  (the mobile user output device 145D is connected to server 135 for electronic communication via the communications network 150 and used to display identified products in retail store 105 with the product images captured and displayed to a customer in the store; Figs 1, 11E and [0126]-[0127], [0133], [0238]-[0239]).
Regarding Claim 26, Adato et al teach the computer-implemented method of claim 25 (as described above), wherein the server is physically located at the retail store (the server 135 may be a store server; Fig 1 and ¶ [0130]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Falcons et al (CN 105022773) teaches a computer generation image identification system and method for products using label characterization and confidence score verification.
Li et al (JP 2014/530390) teaches a method and system to identify products for a shopping service to a viewer including use of image segmentation and analysis with a database search.
	Barnes, JR (US PG PUB 2012/0089470) teaches a system and method of using a mobile communication device to locate a product or a vender within a shopping facility.
	Katz et al (CA 3037201) teaches a systems and methods for identifying objects in image data including use of classification neural network for identifying the objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667